DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 1/19/22 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yao Zhu on 1/26/21.
The application has been amended as follows: 
1. (Currently Amended) A method for presenting recommended news, comprising: 
displaying news article content on a textual web page; 
identifying geographic location information from the news article content displayed on the textual web page and browsed by a user; 
generating a point of interest tag comprising a text describing the geographic location information; displaying the point of interest tag on the textual web page and within a vicinity of the news article content on the textual web page; 

upon receiving the user selection of the point of interest tag, transmitting, to a server, a recommended news request for the plurality of recommended news items associated with the point of interest tag, 
receiving, from the server, the plurality of recommended news items in response to the recommended news request, and 
generating, on the map interface, the plurality of recommended news tags based on the plurality of recommended news items; 
receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 
displaying a recommended news list comprising the plurality of recommended news items, wherein the method further comprises: 
sorting the plurality of recommended news items according to a plurality of recommended news item generation time, wherein each of the plurality of recommended news item generation time indicates when one of the plurality of recommended news items is generated, wherein each of the plurality of recommended news items describes an event occurred at an event time different from a corresponding recommended news item generation time of each of the plurality of recommended news items.

2. (Previously Presented) The method according to claim 1, further comprising: sending a news content request containing the geographic location information to the server; and receiving a recommendation instruction containing the point of interest tag.

3. (Canceled)

4. (Canceled)

5. (Original) The method according to claim 2, wherein the geographic location information is selected by receiving an operation carried out by the user.

6. (Previously Presented) The method according to claim 1, wherein displaying the plurality of recommended news tags on the map interface further comprises: sending a request for recommended news data; receiving a number of recommended news items for at least one point of interest on the map interface; using said number of recommended news items as the plurality of recommended news tags, and marking corresponding points of interest on the map interface based on the plurality of recommended news tags.

7. (Previously Presented) The method according to claim 6, wherein each of said plurality of recommended news tags takes a shape of a small circle with a number.

8. (Previously Presented) The method according to claim 1, further comprising: displaying corresponding recommended news content in response to an operation carried out by the user in respect of the recommended news list.

9. (Previously Presented) The method according to claim 1, wherein said map interface is displayed by means of a map module, and said map module comprises a plug-in or application.

10. (Previously Presented) The method according to claim 1, wherein said plurality of recommended news tags are displayed near a current location associated with the user on the map interface.

11. (Previously Presented) The method according to claim 1, wherein an area of coverage of said plurality of recommended news tags is increased based on zooming out of said map interface, and is reduced based on zooming in of said map interface.

12. (Previously Presented) The method according to claim 11, wherein when said area of coverage is reduced, a number of news items tagged with the plurality of recommended news tags increases, and when said area of coverage increases, the number of news items tagged with said plurality of recommended news tags decreases.

13. (Previously Presented) The method according to claim 11, wherein said map interface can be zoomed in or out of according to a mouse-based operation, wherein when said map interface is zoomed in on, the recommended news list corresponding to said plurality of recommended news tags is a recommended news list for a location of a mouse on the map interface; and wherein when said map interface is zoomed out from, the recommended news list corresponding to said plurality of recommended news tags is a recommended news list of a higher level administrative region for the location of the mouse on the map interface.

14. (Previously Presented) The method according to claim 11, wherein an identifier is provided for a first zoom-in operation of said map interface, and wherein a second zoom-out operation is 

15. (Previously Presented) The method according to claim 1, wherein each of said plurality of recommended news tags contain a portion of textual content relating to the recommended news.

16. (Canceled)

17. (Previously Presented) The method according to claim 1, wherein said recommended news list comprises a list of recommended news items from nearby locations of said at least one of the plurality of recommended news tags on the map interface.

18. (Previously Presented) The method according to claim 17, further comprising: sorting the plurality of recommended news items according to a plurality of distances from a location of said at least one of the plurality of recommended news tags on the map interface to a location described in a corresponding recommended news item on the list of recommended news items on the map interface.

19. (Canceled)

20. (Canceled)

21. (Canceled)

22. (Canceled)

23. (Previously Presented) An electronic device comprising a processor, a memory, and a display device, wherein said memory is used to store instructions, said instructions controlling said processor to perform operations so as to execute the method for presenting the recommended news according to claim 1 for recommended news to be displayed on a display apparatus.

24. (Previously Presented) An electronic device comprising: a transceiver apparatus, wherein said transceiver apparatus communicates with the server via a network to send a request relating to recommended news and to receive recommended news data sent from the server; a processing apparatus; and a display apparatus, wherein said processing apparatus performs operations so as to execute the method for presenting recommended news according to claim 1 for the recommended news to be displayed on the display apparatus based on data from the transceiver apparatus.

25. (Previously Presented) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to present the recommended news according to claim 1.

26. (Previously Presented) The method accordingly to claim 1, wherein identifying the geographic location information from the news article content displayed on the textual web page further comprises: gathering the news article content browsed by the user; and determining that the news article content is associated with a geographic area.



28. (Currently Amended) An apparatus comprising at least one processor and at least one memory comprising program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 
display news article content on a textual web page; 
identify geographic location information from the news article content displayed on the textual web page and browsed by a user; 
generate a point of interest tag comprising a text describing the geographic location information; 
display the point of interest tag on the textual web page and within a vicinity of the news article content on the textual web page; 
in response to a user selection of the point of interest tag, trigger displaying a map interface and a plurality of recommended news tags on the map interface indicating a plurality of recommended news items, wherein the at least one memory and the program code are configured to cause the apparatus to: 
upon receiving the user selection of the point of interest tag, transmit, to a server, a recommended news request for the plurality of recommended news items associated with the point of interest tag, 
receive, from the server, the plurality of recommended news items in response to the recommended news request, and 

receive an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 
display a corresponding recommended news comprising the plurality of recommended news items, wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to: 
sort the plurality of recommended news items according to a plurality of recommended news item generation time, wherein each of the plurality of recommended news item generation time indicates when one of the plurality of recommended news items is generated, wherein each of the plurality of recommended news items describes an event occurred at an event time different from a corresponding recommended news item generation time of each of the plurality of recommended news items.

29. (Previously Presented) A browser computer, comprising the apparatus for presenting the recommended news according to claim 28, which is used to present the recommended news to the user.

30. (Previously Presented) An electronic device comprising the browser computer according to claim 29.

Reasons for Allowance
Claims 1-2, 5-15, 17-18, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose:

Redstone discloses ranking items based on when a user checks in to a location, an event, but does not disclose that it is based on the time of the generation of the content item (Reed, para [0021], para [0016]). Reed does not disclose displaying a corresponding recommended news list. Watson discloses displaying a recommended news item list, but does not disclose the above limitations. 
In combination with the other limitations, independent claim 1 is allowed. Independent claims 23-25 and 28 incorporate the same limitations and are similarly allowed. Likewise, dependent claims 2, 5-15, 17-18, and 26-27 and 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178